                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT

1
                                                                      EASTERN DISTRICT OF WASHINGTON




2                                                                      Apr 03, 2020
                                                                           SEAN F. MCAVOY, CLERK
3
4                              UNITED STATES DISTRICT COURT

5                           EASTERN DISTRICT OF WASHINGTON
6    UNITED STATES OF AMERICA,
                                                         No.   4:17-CR-6014-WFN-1
7                               Plaintiff,
                                                         ORDER
8           -vs-
9    JESUS GUILLERMO BUENO, JR.,
10                              Defendant.
11
12         Pending before the Court is Defendant's Motion Seeking Sentence Modification
13   Pursuant to the First Step Act of 2018. ECF No. 554. Defendant asks that the Court modify
14   his sentence in any way authorized by the First Step Act. He additionally notes that his
15   sentence exceeds the guideline range. On February 28, 2018, the Court imposed a 210-month
16   long sentence of incarceration. This sentence represented the low end of the guideline range.
17   The Court recognizes that the range as calculated at the sentencing hearing exceeded
18   Defendant's expectation. In the plea agreement, Defendant did not agree to the guideline
19   calculations posited by the Government. At the sentencing hearing, the Court accepted the
20   base level determination found in the Presentence Investigation Report of 38 based on the
21   conclusion that Defendant's relevant conduct involved more than 4.5 kilograms of pure
22   methamphetamine. Further, after testimony from a Government witness, the Court ruled
23   that the reckless endangerment enhancement applied because Defendant attempted to flee
24   with the undercover agent hanging out of the car door after the undercover agent had
25   identified himself. The Court also found that Defendant had not satisfied the 5th prong of
26   the safety valve, so Defendant could not benefit from the two-point reduction. The findings
27   resulted in a final offense level of 37 and a range of 210 – 262 months. The Court imposed
28   the low end finding that 210 months was sufficient to meet the purposes of sentencing.



     ORDER - 1
1               The First Step Act made sweeping changes to many sentencing provisions. However,
2    unless Congress directed that a specific provision should be applied retroactively, those
3    changes only affected sentences imposed after December 21, 2018. For instance, Congress
4    directed that the Fair Sentencing Act (which changed recommend guidelines for crack
5    related crimes) be applied retroactively permitting this Court to resentence certain people
6    who had committed crimes related to crack cocaine. Unfortunately, no retroactive changes
7    permit resentencing of the Defendant. Therefore, the First Step Act requires no modification
8    of Defendant's sentence. The Court has reviewed the file and Motions and is fully informed.
9    Accordingly,
10              IT IS ORDERED that Defendant's Motion Seeking Sentence Modification Pursuant
11   to the First Step Act of 2018, filed March 2, 2020, ECF No. 554, is DENIED.
12              The District Court Executive is directed to file this Order and provide copies to
13   counsel AND TO pro se Defendant.
14              DATED this 3rd day of April, 2020.
15
16
17                                                   WM. FREMMING NIELSEN
     03-25-20                                 SENIOR UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
